DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 10, 2021, is a continuation of a prior U.S. non-provisional application, filed on May 22, 2020, and claims benefit to a U.S. provisional application, filed on March 13, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 would be considered as allowable if made to overcome the non-statutory obviousness double patenting rejections set forth in this Office action. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 11,202,195. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kumar et al. (US 2022/0210756 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Kumar, Abstract, “A method of communication in a multi-Subscriber Identity Module (SIM) enabled User Equipment (UE) is disclosed. The method includes registering the UE with a network of a first SIM, establishing a secure communication tunnel between the UE and the network of the first SIM, and establishing a connection between the UE and a network of a second SIM through the secure communication tunnel established between the UE and the network of the first SIM. The method includes registering the UE with the network of the second SIM, upon establishment of the connection between the UE and the network of the second SIM. The method includes initiating a request to indicate a downlink service pending at the network of the second SIM.”)
Xu et al. (WO 01/06734 A2) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Xu, Abstract, “A mobile Internet Protocol service provider system implements home agent functionality in two separate devices. One device, the home registration agent, is devoted to registration of the mobile node and session control. The other device, the home tunneling agent, is devoted to tunneling and routing functions for the foreign agent. The home registration agent can be a general purpose computer. The home tunneling agent is preferably implemented in a robust routing device, such as an IP switch or router. Multiple home tunneling agents or home registration agents can be implemented in the respective devices as multiple instantiations of a home registration agent or home tunneling agent software program. Foreign agent functionality for mobile IP networking can also be split into separate devices. In a preferred embodiment, a foreign registration agent handles session control and registration traffic with the home registration agent, and a foreign tunneling agent provides packet capsulation/decapsulation and routing services for the mobile node and exchanging data traffic with the home tunneling agent.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476